                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 OCALA DIVISION




LUPE TOVAR ALANIZ, JR.,

                    Petitioner,

v.                                               Case No. 5:19-cv-151-Oc-39PRL

Warden, FCC COLEMAN USP II,

               Respondent.
_______________________________

                                        ORDER
     Petitioner Lupe Tovar Alaniz, Jr. initiated this case by

filing a Petition for Writ of Habeas Corpus, utilizing a form for

cases filed pursuant to 28 U.S.C. § 2241 (Doc. 1). Petitioner is

a federal prisoner at the Coleman Federal Correctional Complex

challenging his 2012 conviction and sentence imposed by the United

States District Court for the Northern District of Texas, Abilene

Division. Petition at 1. Petitioner asks the Court to “vacate his

conviction and sentence as unconstitutional.” Id. at 19. More

specifically, he contends the trial court lacked authority to

accept   his   plea       to   a   charge   of   possession   of    a    firearm    in

furtherance    of     a    drug    trafficking    crime   because       neither    the

indictment nor the plea colloquy specified a quantity of drugs.

Id. at 15-16.
      “Typically, collateral attacks on the validity of a federal

sentence must be brought under § 2255.” Turner v. Warden Coleman

FCI (Medium), 709 F.3d 1328, 1333 (11th Cir. 2013) (quoting Darby

v. Hawk–Sawyer, 405 F.3d 942, 944 (11th Cir. 2005)) (abrogated on

other grounds). Challenges to the execution of a sentence, rather

than the validity of the sentence itself, are properly brought

under § 2241. Antonelli v. Warden, U.S.P. Atlanta, 542 F.3d 1348,

1352 (11th Cir. 2008). “[A] prisoner collaterally attacking his

conviction   or   sentence   may   not   avoid   the   various   procedural

restrictions imposed on . . . § 2255 motions by nominally bringing

suit under § 2241.” Id. at 1351.

     Here, the Petitioner does not challenge the execution of his

sentence but rather its legality, contending his conviction and

sentence   resulted   from   “an   indictment    with   a   jurisdictional

defect,” which he says deprived the court of authority to accept

his plea. Petition at 15, 16. Because Petitioner challenges the

validity of his conviction and sentence, § 2255, not § 2241, is

the appropriate statutory vehicle for his claims. See, e.g.,

Herrera v. Warden, FCC Coleman-USP I, 596 F. App’x 859, 862 (11th

Cir. 2015) (affirming dismissal of a § 2241 petition where the

petitioner asserted the indictment was defective); Benitez v.

Warden, FCI Miami, 564 Fed. App’x 497, 499 (11th Cir. 2014)

(affirming dismissal of a § 2241 petition alleging, among other

grounds, an illegal indictment).

                                     2
      Petitioner asserts § 2255’s “savings clause” applies, making

his claim cognizable under § 2241. Petition at 19. Petitioner’s

assertion that the “savings clause” under § 2255 permits him to

proceed under § 2241 is unavailing. Under § 2255’s savings clause,

“a prisoner may file a § 2241 petition if the § 2255 remedy ‘is

inadequate or ineffective to test the legality of his detention.’”

Benitez, 564 F. App’x at 499 (quoting § 2255(e)). The petitioner

has   “[t]he   burden   of   demonstrating   the   inadequacy   or

ineffectiveness of the § 2255 remedy.” Id. (citation omitted).

Petitioner’s only basis for invoking the “savings clause” is his

conclusory assertion that “challenges to an indictment are not

properly brought in a direct appeal, and are not cognizable . . .

under § 2255(a).” Petition at 19. Not only does Petitioner not

support this assertion with any legal authority, as noted, a claim

challenging the validity of an indictment is in fact cognizable

under § 2255.1 Herrera, 596 F. App’x at 862; Benitez, 564 F. App’x

at 499.

      Upon review, the Court is convinced this action is properly

considered under § 2255. With a petitioner’s consent, a district

court generally may recharacterize a § 2241 petition as a motion

to vacate, set aside, or correct a sentence under § 2255. See

Castro v. United States, 540 U.S. 375, 383 (2003). Such action by


1 Petitioner concedes he has not previously filed a § 2255 motion
attacking his federal sentence. Petition at 4.
                                3
this Court is not appropriate under these circumstances, however.

A petitioner collaterally attacking his sentence must file a motion

under § 2255 in the court that imposed the sentence. See 28 U.S.C.

§2255(a). Petitioner was convicted and sentenced in the Northern

District of Texas. Thus, to the extent Petitioner has a viable §

2255 motion, this Court lacks jurisdiction to entertain the motion.

Given Petitioner has not previously filed a motion to vacate his

sentence under § 2255, in the interest of justice, the Court finds

this case should be transferred to the Northern District of Texas

for that court’s determination whether the Petition should be

recharacterized   as   one   under   §   2255.2   See   28   U.S.C.   §   1631

(permitting a district court lacking jurisdiction to consider a

claim to transfer the action to the court in which the action could

have been brought).

     Accordingly, it is

     ORDERED:

     1.   This case is TRANSFERRED to the United States District

Court for the Northern District of Texas.

     2.   The Clerk is directed to take all necessary steps to

effect the transfer and thereafter close the file.




2 It appears a § 2255 motion may be barred as untimely. In an
abundance of caution, however, the Court finds timeliness of a
motion to vacate Petitioner’s sentence is better decided by the
sentencing court.
                                     4
    DONE AND ORDERED at Jacksonville, Florida, this 29th day of

August, 2019.




Jax-6
c:
Lupe Tovar Alaniz, Jr.




                              5
